


EXHIBIT 10.63

 


LIBERATE TECHNOLOGIES


FISCAL YEAR 2003


SENIOR MANAGEMENT BONUS PLAN


 

 

Purpose:

 

The purpose of the Fiscal Year 2003 Senior Management Bonus Plan (“the Plan”) is
to encourage the growth and development of Liberate Technologies (“Liberate”)
and to motivate and reward key employees who direct and influence Liberate’s
revenue and operating expenses.

 

Plan Components:

 

•                  Participants in the Plan are as specified by the Compensation
Committee of the Liberate’s Board of Directors (“Compensation Committee”).  Plan
Participants for Fiscal Year 2003 are Mitchell Kertzman (for Q1 and Q2), Coleman
Sisson, and Kent Walker.

•                  The Plan Annual Bonus Target for each participant is a
percentage of annual base pay set by the Compensation Committee for each
participant times the annual rate of base pay.  The initial percentage for
Mitchell Kertzman is 40%; the initial percentage for Coleman Sisson and Kent
Walker is 35%.  The percentage for Coleman Sisson will increase to 40% upon his
appointment as Chief Executive Officer of Liberate.  The Quarterly Bonus Target
is one-quarter of the applicable percentage for each participant times the
annual rate of base pay in effect at the end of each quarter.

•                  The Plan is based 60% on quarterly achievement of Net Revenue
Targets and 40% on quarterly achievement of Operating Expense Targets using the
targets below:

 

 

 

%

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

Net Revenue Target

 

60%

 

$21,000,000

 

$24,000,000

 

$27,000,000

 

$29,500,000

 

$101,500,000

Operating Expense Target

 

40%

 

$30,801,550

 

$29,756,683

 

$28,776,734

 

$28,987,960

 

$118,322,927

 

•                  In order for the Plan to be activated for a given fiscal
quarter, Liberate must achieve a minimum of 90% of the quarterly Net Revenue
Target and must not exceed the quarterly Operating Expense Target by more than
10%.

 

•                  Bonuses are paid up to 125% of the Quarterly Bonus Target.

 

•                  The Plan quarterly bonus is calculated using the following
formulas

 

Actual Quarterly Net Revenue               x   60%  x  (Quarterly Bonus
Target)   =  Amount of Quarterly Bonus paid for

Target Quarterly Net
Revenue                                                                                
Net Revenue achievement

 

Target Quarterly Operating Expenses    x   40%  x  (Quarterly Bonus Target)   = 
Amount of Quarterly Bonus paid for

Actual Quarterly Operating
Expenses                                                                     
managing Operating Expenses

 

Total Bonus Paid =  Amount of bonus paid for Net Revenue achievement + Amount of
bonus paid for managing Operating Expenses

 

--------------------------------------------------------------------------------


 

 

Plan payments are:

 

•                  Paid quarterly, if earned, approximately 45 days after the
end of the quarter.

•                  Earned only if the individual has performed his or her job
duties at least at an acceptable performance level, as determined by the
Compensation Committee.

•                  Based on ratios calculated to the nearest thousandth (e.g.,
1.5% or .015).  After calculation, bonuses will be rounded to the nearest penny.

•                  Prorated for the number of days of active participation in
the Plan quarter.

•                  Earned only if the participant has been in a qualifying
position for a minimum of 60 days prior to the end of the Plan quarter.

 

Definitions:

 

“Net Revenue”: Worldwide Net Revenue recognized in accordance with generally
accepted accounting principles (excluding adjustments for warrant amortization
offsets) and reflected in Liberate’s general ledger, 10Q’s, and 10K.

 

“Operating Expenses”: Worldwide Operating Expenses (including fully allocated
cost of revenues, research and development, sales and marketing, and general and
administrative expenses) recognized in accordance with generally accepted
accounting principles and reflected in Liberate’s general ledger, 10Q’s, and
10K.  Operating Expenses do not include charges for amortization of goodwill,
warrants, deferred stock compensation, other income and expense, or taxes.

 

General Terms and Conditions:

 

1.               Participants are identified by the Compensation Committee and
will normally be members of Liberate’s Executive Staff (excluding Sales
executives and others on existing variable plans).  Participants will be
identified at the start of the Plan year and can be added during the Plan year
at the discretion of the Compensation Committee.

 

2.               Participants are eligible to participate in the Plan only if
they are full-time regular employees of Liberate and have signed all employment
documents provided by Liberate.  Participants must also sign Plan documents and
forward them to Human Resources within 15 days of receiving the Plan documents.

 

3.               The Plan is effective from June 1, 2002 through May 31, 2003.

 

4.               Participation in the Plan in any given year does not
automatically entitle a participant to participate in subsequent years.

 

5.               Participation in the Plan does not constitute an agreement to
employ the participant for any length of time and will not restrict the
participant’s or Liberate’s right to terminate employment for any reason at any
time, with or without cause or prior notice.  No one at Liberate has the
authority, unless specifically authorized in writing by the CEO, to enter into
any oral, written, or implied agreement that employment is for any minimum or
fixed term or that alters in any way the “at will” employment relationship.

 

--------------------------------------------------------------------------------


 

6.               Liberate may modify or terminate the Plan or any of its
components at any time, with or without cause.  If business conditions change,
including but not limited to Liberate acquisitions or other significant
structural changes within Liberate, the Compensation Committee may modify
components of the Plan, quarterly target amounts, or bonus payment amounts.

 

7.               In order to receive a quarterly bonus payment under the Plan, a
participant must be an active employee of Liberate on the date the bonus is
distributed.  If a participant’s employment terminates before a bonus payment is
due, the participant will forfeit any right to such payment, even if the
participant receives additional compensation from Liberate after the last day of
employment, unless the Compensation Committee specifically agrees in writing
that the participant remains eligible for some or all of such bonus.

 

8.               The participant and Liberate agree to waive trial before a
judge or jury and to arbitrate with the JAMS arbitration service any dispute
relating to the Plan, the participant’s employment, or the participant’s
termination, except for claims relating to worker’s compensation benefits,
unemployment insurance, or intellectual property rights.  The arbitrator’s
decision will include written findings of fact and law and will be final and
binding except to the extent that judicial review is required by law.  The
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes will govern the arbitration, except that the arbitrator will
allow discovery authorized by the California Arbitration Act and any additional
discovery necessary to vindicate a claim or defense.  The arbitrator may award
any remedy that would be available from a court of law.   The participant may
choose to hold the arbitration either in San Mateo County, California or the
county where the participant worked when the arbitrable dispute first arose. 
The participant and Liberate will share the arbitration costs equally (except
that Liberate will pay the arbitrator’s fee and any other cost unique to
arbitration) and each party will pay its own attorney’s fees except as required
by law.

 

 

--------------------------------------------------------------------------------

